DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6 and 13-18, drawn to a dialog system and a dialog method of generating responses based on a user’s spoken request, which was shown in Fig. 3 / Fig. 11. 
II.	Claims 7-12 and 19-24, drawn to a translation apparatus / method of translating an input sentence from a first language to a second language, which was shown in Fig. 7 and Fig. 12.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility performing spoken dialog in a single language without translation. See MPEP § 806.05(d).

During a conversation with Bryan Lempia (Reg. 39,746) on 06/10/2021, a provisional election was made without traverse to prosecute the invention of Group I claims 1-6 and 13-18). Affirmation of this election must be made by applicant in replying to this Office action. Claims 7-12 and 19-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawing (Fig. 6) is objected to because certain numbers shown in Fig. 6 are different from the specification ([0108-0109]). For example, specification describes a similar score for sentence 2 is “1.0”, but fig. 6 shows the score as “0.1”. 
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 13-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Robichaud et al. (US PG Pub. 2016/0188565, hereinafter referred to as Robichaud). 



Regarding claims 1 and 13, Robichaud discloses a dialogue system / method (Fig. 1, [0021], a spoken dialog system responses to user’s voice requests), comprising: 
a speech recognizer configured to generate an input sentence by converting a speech of a user into a text ([0021], recognizing natural language speech inputs spoken by a user, for example, [0023] a user speaks “show me driving direction to Portland”); 
a dialogue manager configured to generate a meaning representation for the input sentence ([0022-0023], [0035], determining user’s intent, obtaining semantic entries from user’s voice input; For example, representing an intent / meaning as “get_route”, “Start_time”, “end_time” for an utterance “from 2pm to 4pm”); 
a result processor configured to generate a plurality of output sentences corresponding to the meaning representation for the input sentence ([0050-0051], generating a plurality of dialog responses based on determined user’s intent derived from a user’s spoken request), wherein 
the dialogue manager generates a meaning representation for each of the plurality of output sentences ([0046-0047], generating a plural responses according to specific domains such as “weather”, “Place”; Note, different responses representing different meaning representations), and wherein 
the result processor generates a system response based on the meaning representation for the input sentence and the meaning representation for each of the plurality of output sentences ([0041-0042], [0047], [0050-0051] ranking hypothesis according to scores and select the a hypothesis with a highest score using N-best ranking).

	Regarding claims 2 and 14, Robichaud further discloses the result processor determines a rank of the plurality of output sentences using a N-best algorithm ([0041], [0038]).

	Regarding claims 3 and 15, Robichaud further discloses the result processor determines the rank of the plurality of output sentences again based on a similarity degree between the meaning representation for the input sentence and the meaning representation for each of the plurality of output sentences ([0038-0040], [0041-0042], dialog hypotheses are ranked based on relevant features associated with the hypotheses and hypotheses scores; Note, determining relevant results means “a similarity degree between the meaning representations”).
	Regarding claims 4 and 16, Robichaud further discloses the result processor assigns a confidence score to each of the plurality of output sentences using the N-best algorithm ([0039], [0041], N-best list, a confidence score for each predicted domain of dialog hypothesis).
[0041-0043],  “hypothesis scores” for respectively each of dialog hypotheses is claimed “a similarity score”, “confidence score” for a predicted domain is claimed “confidence score”, also see [0047], [0056-0057]).

Claims 1 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lin. (US PG Pub. 2016/0247068, hereinafter referred to as Lin). 

Independent claims 1 and 13 broadly recite limitations defining a spoken dialog based on meaning of a user’s utterance. The examiner discovered several references could meet the broadly recited limitations of claims 1 or 13. The examiner provides another anticipation rejection to independent claims below.

Lin discloses a question / answer system. The system determines user’s intention based on a user’s input spoken question and generates several relevant answers. The system ranks the answers and output a best answer (Lin, Abstract, Fig. 5b).

Regarding claims 1 and 13, Lin discloses a dialogue system / method (Fig. 3, [0030], a question / answer system to answer user’s spoken questions), comprising: 
[0030], a voice recognizing module converts user’s question into text; [0052], a user speaks a question “When will you get married”); 
a dialogue manager configured to generate a meaning representation for the input sentence ([0041-0043], determining user’s question type and intent, for example, meaning representation is “personal information class”; Table 1 shows question types, which is “a meaning representation” ); 
a result processor configured to generate a plurality of output sentences corresponding to the meaning representation for the input sentence ([0044-0046], generating answer candidates based on user’s intent as shown in table 2; Note derived user’s intent from a spoken question is claimed “a meaning representation”), wherein 
the dialogue manager generates a meaning representation for each of the plurality of output sentences ([0044-0046], [0050-0052], generating answer candidates based on user’s intention and answer templates, which is a meaning representation), and wherein 
the result processor generates a system response based on the meaning representation for the input sentence and the meaning representation for each of the plurality of output sentences ([0057-0058], Fig. 3, #43, ranking the answers candidates based on relevance and output an answer with ranking first, [0028]).




Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Claims 6 and 18 define a specific feature by reciting: “the result processor generates the system response based on a sum score that adds the confidence score and the similarity score”

The claimed feature is based on the original disclosure (Spec. [0109], fig. 6). The examiner agrees that, when considering all limitations including limitations recited in a base independent claim and all intervening claims as a whole, the claimed invention would be adequate to distinguish with prior art of the record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Many references are relevant to the claimed invention. These references are included in the attached PTO-892 form for completeness of the record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIALONG HE/Primary Examiner, Art Unit 2659